FILED
                            NOT FOR PUBLICATION                              JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30301

              Plaintiff - Appellee,              D.C. No. 1:11-cr-00021-RFC

  v.
                                                 MEMORANDUM *
MICHAEL JOSPEH DELACRUZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                             Submitted June 26, 2012 **

Before:       SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Michael Joseph Delacruz appeals from the 120-month sentence imposed

following his jury-trial conviction for being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Delacruz contends that the district court procedurally erred by failing

adequately to explain the sentence and by relying on clearly erroneous facts. The

district court did not procedurally err. The district court accurately described

Delacruz’s criminal history, considered the 18 U.S.C. § 3553(a) factors, and

sufficiently explained the sentence imposed. See United States v. Carty, 520 F.3d

984, 991-93 (9th Cir. 2008) (en banc).

      Delacruz also contends that his sentence is substantively unreasonable. The

sentence imposed is substantively reasonable in light of the totality of the

circumstances and the section 3553(a) sentencing factors. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                       11-30301